Citation Nr: 1230011	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's major depressive disorder has manifested with deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.

2.  Service connection is in effect for major depressive disorder (rated 70 percent disabling); prostate cancer, status post suprapubic prostatectomy, with urine incontinence (rated as 60 percent disabling), colitis as secondary to prostate cancer (rated as 10 percent disabling), erectile dysfunction as secondary to prostate cancer (rated as 0 percent disabling), and scar residuals of a right knee injury (rated as 0 percent disabling).

3.  Resolving doubt in the Veteran's favor, the criteria for assignment of TDIU are met.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular disability rating of 70 percent, and no more, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  Resolving doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for a higher rating for the Veteran's major depressive disorder arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this decision, the Board also grants TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service, VA and private treatment, and Social Security Administration (SSA) records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  The Veteran's major depressive disorder is currently rated at 50 percent, under 38 C.F.R. § 4.130, DC 9434.  

Under DC 9434, the criteria for a 50 percent rating include: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran underwent VA psychiatric examination in June 2006.  He reported that he had stopped working in 2005 after his prostate surgery, but before that he had worked at a telephone company for 28 years.  He complained of irritability and becoming verbally and physically aggressive very easily (e.g. he had recently hit his daughter).  He also reported that he avoided leaving his home and had agitated sleep, occasional disorientation as to time and place, a lack of interest in activities, memory loss, and depression.  On objective mental status examination, his mood was depressed, affect was blunted, attention and concentration were fair, memory was fair to poor, and speech was clear and coherent.  He was not suicidal or homicidal.  Insight and judgment were fair.  No impairment of thought process was reported, but he did report a delusion that he would be hurt by people if he left his home.  Minimal personal hygiene was maintained.  No obsessive or ritualistic behavior, or panic attacks were noted.  The diagnosis was major depression with a GAF of 50.  The examiner noted that the Veteran suffered from depression, agitation, anxiety, irritability, aggressiveness, poor impulse control, anhedonia, poor family interaction and other symptoms.  He continues to progressively deteriorate emotionally despite treatment with poor response to the given treatment and medications, which also further affects his family environment and social interactions.

In a November 2006 letter, Dr. Cervantes, a private psychiatrist, indicated that the Veteran has major depression with explosive traits and his prognosis was poor.  He stated that the Veteran is not capable of being involved in any remunerative activity. 

In letters submitted in June 2008, the Veteran's family and friends reported that he was socially isolative, had a disturbed mood, was irritable, and had difficulty with memory loss. 

The Veteran underwent another VA psychiatric examination in June 2008.  He reported symptoms of severe depression, a sad mood, lack of interest in pleasurable activities, irritability with intolerance for people.  He also reported difficulties with sleep, concentration, and memory lapses.  He stated that these symptoms were severe and occurred daily.  On objective examination, poor grooming was noted.  He reported that his wife had to remind him to bathe, thus the examiner noted he was unable to maintain minimal hygiene.  Mild to moderate psychomotor retardation was noted.  His speech was impoverished, hesitant, and slow.  His attitude towards the examiner was guarded and apathetic.  Mood was depressed and affect was constricted.  Attention disturbance was demonstrated as he was easily distracted.  He was oriented to person and place, but not time (he could not state the day of the week).  He also demonstrated paucity of ideas and blocking in his thought processes.  Thought content reflected a poverty of thought.  He also had persecutory delusions.  He lacked insight and judgment.  Impulse control was good and he had no episodes of violence.  He was not suicidal or homicidal.  Also, no obsessive or ritualistic behavior, or panic attacks were noted.  Remote memory was mildly impaired; immediate memory was moderately impaired.  

The examiner's diagnosis was major depressive disorder, recurrent, moderate to severe.  The GAF score was 60.  The examiner further indicated that the Veteran did not have total occupational and social impairment, but that his mental disorders resulted in deficiencies in most of the areas of family relations, judgment, thinking, and mood.  Impaired thinking was demonstrated by his negative opinion of himself, his environment, and his future.  Impaired family relations were demonstrated as he reported having poor communication with his wife.  Impaired judgment was demonstrated by his frequent angry outbursts.  Impaired mood was noted because he was depressed.  The examiner indicated that deficiencies were not noted with respect to work.  

In a June 2008 psychiatric report, Dr. Cervantes indicated that the Veteran was last employed in February 2005.  The report indicates that the Veteran reported current symptoms of depression, insomnia, agitation, poor tolerance, irritability and occasional crying spells.  His wife reported that in addition to these symptoms he was "explosive."  She also noted that he did not socialize with family and friends like he used to.  The psychiatric report also indicated that the Veteran's employment history came to an end as a result of his prostate surgery and subsequent employment accident where he injured his back and shoulder.  On mental status examination, he was observed to show a slight difficulty in establishing adequate and lasting interpersonal relationships due to his depressive condition.  His mood was depressed with anxiety and his affect was appropriate regarding the content of his thoughts.  Thought process was logical and coherent, however there was clear difficulty in concentrating and elaborating on complex ideas.  He also was absent-minded.  He was not suicidal or homicidal.  His present memory appeared to be impaired.  The diagnosis was major depression with mixed traits.  The GAF was 41-50.

In a June 2009 opinion, Dr. Cervantes stated that the Veteran's emotional and physical condition had worsened and his symptoms included depression, agitation, fear, irritability, insomnia, isolation, and explosiveness.  He opined that the Veteran was unable to engage in gainful employment due to his condition.  

VA outpatient treatment records, dated from 2006 to the present, show treatment for psychiatric problems associated with depressive disorder with symptoms including, but not limited to impaired sleep, memory, and concentration; depression, irritability, and social isolation.  The notes reflect that the Veteran's family circumstances affected his mood, but he had the support of his wife and also attends church activities.  Significantly, the Veteran denied suicidal and homicidal ideations, aggressive thoughts and impulses, and manic or psychotic symptoms.  GAF scores remained at 65 throughout. 

On VA psychiatric examination in March 2012, an examiner noted that the Veteran's major depressive disorder manifested with symptoms of chronic sleep impairment, depressed mood, mild memory loss, impairment of short and long term memory, and poor impulse control.  The Veteran reported symptoms of insomnia, nightmares, irritability, social isolation, poor impulse control, and frustration.  On mental status examination, the Veteran was found to be mentally stable and competent.  His speech was coherent, logical, and relevant.  The examiner indicated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner stated further that since the last examination in June 2008, the Veteran had not experienced a significant decrease in functionality, had not been hospitalized, and had no psychological or emotional crisis.  There also was no evidence of changes in pharmacological treatment in related to his condition and he had no trouble with medication.  His condition is chronic, persistent, and stable.  His GAF score was 65.  

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating for the entire appeal.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for the service-connected adjustment disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

As clearly reflected by the Veteran's report regarding his symptoms and the VA and private medical examiners' clinical findings, deficiencies in the area of work, family relations, thinking, judgment, and mood have been demonstrated throughout the appeal.  The Veteran has competently and credibly reported that he has been chronically depressed.  Work impairment is evidenced as the Veteran is in receipt of SSA disability benefits for a primary diagnosis of affective disorder.  Also, Dr. Cervantes has opined that the Veteran's has occupational impairment as a result of his symptoms.  Family relations are impaired as the Veteran is shown to have difficulties with members of his family, particularly his children.  He also is noted to have had problems with his wife, including poor communication, although she remains a large part of his support system.  On evaluation in June 2008, Dr. Cervantes noted the Veteran showed slight difficulty in establishing adequate and lasting interpersonal relationships due to his depressive condition.  The Veteran's thinking is shown to be impaired due to chronic problems with concentration and memory.  Also, at the June 2006 VA examination he reported a delusional thought process in that he believed he would be harmed if he left his home.  Moreover, the June 2008 VA examiner indicated that the Veteran's thinking was impaired as reflected by his negative opinion of himself, his environment, and his future.  The June 2008 VA examiner further noted that impaired judgment is demonstrated by his frequent angry outbursts.  The Veteran's impaired impulse control, noted throughout the record, is also evidence of impairment judgment.  Finally, the Veteran's mood has also been chronically impaired, as reflected by longstanding problems with irritability, agitation, and depression.  

The Board has considered the March 2012 VA examination report wherein the VA examiner indicated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  However, the Board notes that a review of the cumulative VA and private treatment records and the June 2008 VA examination report, clearly support a finding that the Veteran's symptoms have interfered with both his occupational and social functioning.  The VA treatment records also reflect use of continuous medication for his psychiatric symptoms, contrary to the examination report findings.

As deficiencies in the areas of work, family relations, thinking, and mood have been demonstrated over the course of the entire appeal, the Board finds that a 70 percent rating for the service-connected major depressive disorder is warranted from the effective date of service connection.  

The Board has considered whether the Veteran is entitled to an even higher rating for his service-connected disability; but finds that total occupational and social impairment has not been shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this respect, the Board notes that the June 2008 and March 2012 VA examiners specifically indicated that total occupational impairment has not been demonstrated in this case.  This opinion was supported with a clinical rationale.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although Dr. Cervantes has indicated that total occupational impairment is present, his June 2009 opinion indicates that this was due to the Veteran's mental and physical conditions.  Further, there also is no evidence of total social impairment as he is able to maintain relationships with his family and enjoys participating in social activities at his church.  There also are no objective findings (or subjective report of) any gross impairment in thought processes or communication, current report of delusions, hallucinations, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, or significant memory loss.  In short, the evidence does not show that the criteria for a 100 percent rating were met at any point in time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder for entire duration of this appeal.  The psychiatric disorder is productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.  These manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  



TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran has is service-connected for major depressive disorder (rated 70 percent disabling); prostate cancer, status post suprapubic prostatectomy, with urine incontinence (rated as 60 percent disabling), colitis as secondary to prostate cancer (rated as 10 percent disabling), erectile dysfunction as secondary to prostate cancer (rated as 0 percent disabling), and residuals of a right knee injury (rated as 0 percent disabling), for a total combined rating of 90 percent.  Therefore, the criteria set forth in 38 C.F.R. § 4.16(a) is satisfied.  The question remaining then is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  

On the Veteran's SSA application, he stated that he stopped working in July 2004 because his prostate cancer, depression, and back conditions became so bad he was unable to perform his job.  He had been working as a splicer of fiber optic lines at a large telephone company.  The application shows the Veteran completed the 12th grade.  An SSA psychiatric evaluation in December 2005 revealed that his depressive syndrome manifested with symptoms of anhedonia, sleep disturbance, feelings of guilt and worthlessness, psychomotor agitation, and difficulty concentrating or thinking.  He was awarded SSA benefits for a primary diagnosis of affective disorder and a secondary diagnosis of disorder of the back.  In a letter explaining the decision, SSA noted that the Veteran suffers from a severe emotional condition with depressive symptoms, memory problems, and difficulty concentrating.  He also suffers from a prostate condition that is controlled with adequate treatment.  In addition, he suffers from back pain without severe loss of movement, sensation, or reflexes. 

To the extent that SSA benefits were awarded due, in part, to a back condition, the impact of the Veteran's back condition on his employability has not been considered.  Nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Nonetheless, it is significant to note that the Veteran's back condition was found not to cause any severe loss of movement, sensation, or reflexes.  This suggests to the Board that his back condition is likely not of sufficient severity so as to preclude sedentary employment.  Indeed, neither the private nor VA medical records show treatment for any significant, chronic back condition.  

In March 2012, the Veteran was evaluated at a VA general medical examination.  The VA examiner determined that the Veteran's history of prostate cancer status post radical prostatectomy and radiotherapy with a history of urinary incontinence and radiation colitis would not render him unemployable.  He is able to obtain, perform, and secure a job.  The examiner explained that the symptoms of urinary frequency, urinary incontinence, and episodes of rectal bleeding would not render him unemployable.  With respect to the service-connected erectile dysfunction, the examiner opined that this reproductive system condition would not impact his ability to work.  While the examiner did not specifically address the Veteran's service-connected right knee scar, or include specific comment on the impact that the Veteran's non-service-connected back disability had on his employability, the report indicated that there were no other conditions that impact his ability to work.  The March 2012 VA psychiatric examiner opined that the Veteran's depressive disorder would not prohibit gainful employment.  The Board notes, however, that although the VA examiners addressed the impact of the service-connected disabilities individually, neither considered the impact on the Veteran's employability due to the combined effects of the major depressive disorder, prostate cancer, status post suprapubic prostatectomy, and urine incontinence colitis - in addition to his other service connection conditions.  

The Board also notes that in November 2006, Dr. Cervantes indicated that the Veteran is not capable of being involved in any remunerative activity due to his major depression with explosive traits and poor prognosis.  In a June 2009 opinion, he opined that the Veteran was unable to engage in gainful employment due to his mental condition.  

Based on the totality of the evidence, and given that SSA found the Veteran disabled based primarily on his depressive disorder, the Board will resolve reasonable doubt in the Veteran's favor and find that consideration of his service-connected disabilities together warrants a grant of TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011). 


ORDER

An initial disability rating of 70 percent, and no more, for adjustment disorder with mixed anxiety and depressed mood is granted subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


